Citation Nr: 0109141	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-17 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a neck injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
kidney/bladder disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
vision problems, to include as due to an undiagnosed illness.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depression, to include as due to an undiagnosed illness.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
temporomandibular joint dysfunction (TMJ), to include as due 
to an undiagnosed illness.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
fibromyalgia, to include as due to an undiagnosed illness.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
gastrointestinal disability, to include as due to an 
undiagnosed illness.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for night 
sweats, to include as due to an undiagnosed illness.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
sinus disability, to include as due to an undiagnosed 
illness.

11.  Entitlement to a rating in excess of 10 percent for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1975 to 
January 1976 and from November 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the Wichita, 
Kansas, Regional Office Office (RO) of the Department of 
Veterans Affairs (VA), which denied reopening of the claims 
of entitlement to service connection for a left shoulder 
disability, residuals of a neck injury, a kidney/bladder 
disability, a sinus disability, night sweats, vision 
problems, depression, TMJ, fibromyalgia, and a 
gastrointestinal disability; to include as due to an 
undiagnosed illness; and denied a rating in excess of 10 
percent for headaches.


FINDINGS OF FACT

1.  A March 1998 Board decision denied the veteran's claims 
of entitlement to service connection for a left shoulder 
disability, residuals of a neck injury, and a kidney/bladder 
disability; and vision problems, depression, TMJ, 
fibromyalgia, a gastrointestinal disability, a sinus 
disability, and night sweats, to include as due to an 
undiagnosed illness.

2.  The evidence associated with the claims file subsequent 
to the March 1998 Board decision does not tend to establish 
any material fact which was not already of record at the time 
of the March 1998 decision and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims for service connection for a left shoulder 
disability, residuals of a neck injury, and a kidney/bladder 
disability; and vision problems, depression, TMJ, 
fibromyalgia, a gastrointestinal disability, a sinus 
disability, and night sweats, to include as due to an 
undiagnosed illness.

3.  The veteran's service-connected headaches are not 
productive of more than one prostrating attack every two 
months over the past several months.


CONCLUSIONS OF LAW

1.  The Boards March 1998 decision, denying entitlement to 
service connection for a left shoulder disability, residuals 
of a neck injury, and a kidney/bladder disability; and vision 
problems, depression, TMJ, fibromyalgia, a gastrointestinal 
disability, a sinus disability, and night sweats, to include 
as due to an undiagnosed illness, is final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 20.1100 (2000).

2.  The evidence received since the Board's March 1998 
decision is not new and material, and the veteran's claims 
for service connection for a left shoulder disability, 
residuals of a neck injury, and a kidney/bladder disability; 
and vision problems, depression, TMJ, fibromyalgia, a 
gastrointestinal disability, a sinus disability, and night 
sweats, to include as due to an undiagnosed illness are not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, 
including § 4.124a, Diagnostic Code 8100 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107 were substantially revised by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  As the revised version of 38 U.S.C.A. 
§ 5107 eliminates the "well-grounded claim" requirement, 
this revision is more favorable to the claimant than the 
former provisions of 38 U.S.C.A. § 5107 (West 1991) and is, 
therefore, applicable under Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).    

A March 1998 Board decision denied the veteran's claims of 
entitlement to service connection for a left shoulder 
disability, residuals of a neck injury, and a kidney/bladder 
disability; and vision problems, depression, TMJ, 
fibromyalgia, a gastrointestinal disability, a sinus 
disability, and night sweats, to include as due to an 
undiagnosed illness.  The provisions of the VCAA do not 
require VA to reopen a claim that has been disallowed except 
when new and material evidence is presented as described in 
38 U.S.C.A. § 5108. 

The Board notes that unless the Chairman orders 
reconsideration, or one of the other exceptions to finality, 
all Board decisions are final on the date stamped on the face 
of the decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A 
claim denied by a final decision may not be reopened and 
readjudicated by the VA, except on the basis of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

A.  Left shoulder disability and residuals of a neck injury

The veteran's claims for service connection for a left 
shoulder disability and residuals of a neck injury were 
denied by the March 1998 Board decision on the basis that 
there was no medical evidence of the claimed disabilities.  

The veteran contends that in December 1975 she was involved 
in an automobile accident in which she was thrown against the 
dash board and during the veteran's second period of service, 
while driving a pick-up truck she noticed a snap involving 
her left shoulder and experienced intense pain up to the neck 
area.  The relevant evidence of record at the time of the 
Board's March 1998 decision consisted of service medical 
records; a statement from D.D.W., D.C., dated in May 1980; 
reports of July 1991 VA cervical spine and left shoulder x-
rays; a report of a September 1992 VA examination; medical 
records from St. Francis hospital, dated from March to April 
1992; a report of a physical examination from Menninger 
Clinic, dated in March 1992, and clinical notes dated from 
November 1989 to December 1991; August and September 1991 VA 
physical therapy notes; July to September 1991 VA outpatient 
treatment records; July and August 1992 VA Medical 
Certificate; a report of a VA x-ray dated in October 1992; a 
June 1992 VA CT scan of the cervical spine; January, 
February, May, August, and November 1993 VA outpatient 
treatment records; a report of a VA x-ray dated in June 1993; 
an October 1993 VA hospital record; a report of a November 
1994 VA EMG examination; a report of a VA CT scan of the 
cervical spine dated in December 1993; VA outpatient 
treatment reports from November 1993 to September 1996; a 
report of a VA examination dated in January 1996; and lay 
statements from the spouse and a friend of the veteran, dated 
in August 1996.

Evidence received by the RO subsequent to the March 1998 
Board decision includes: outpatient treatment records from 
St. Francis hospital, dated from February to March 1998, 
relating to a evaluation and treatment for breast cancer; VA 
outpatient treatment records, dated from April 1991 to July 
1999; a report of a March 1999 VA examination; and a 
transcript of a personal hearing held in August 1999.

The additional evidence added to the record since March 1998 
is new in the sense that it was not of record at the time of 
the March 1998 Board decision.  However, the evidence is not 
new within the meaning of the cited legal authority because 
it is either not relevant to the issues at hand or is 
cumulative of the previously considered evidence.  The 
evidence essentially duplicates medical evidence before the 
Board in March 1998, which showed left shoulder and neck pain 
with no medical nexus to service.  What is lacking to reopen 
the veteran's claim is evidence which tends to show that she 
has current disabilities of the left shoulder and neck that 
either began during service or are causally linked to any 
incident of active duty, to include an injury.

B.  Kidney/bladder and vision problems

The veteran's claim was previously denied by the Board for 
lack of evidence showing a current disability of the 
kidney/bladder.  The evidence submitted after the March 1998 
Board decision is not relevant to the claim.  Thus, the 
evidence received since March 1998 is not new, nor is it, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered to decide fairly 
the merits of the veteran's claim.  The newly received 
evidence is therefore not new and material.  38 C.F.R. § 
3.156.  As no new and material evidence has been presented, 
the veteran's claim has not been reopened.  38 U.S.C.A. § 
5108.

The veteran's claim for service connection for vision 
problems was denied by the Board in March 1998 on the basis 
that the evidence that did not reflect a current disability 
of the eyes.  That evidence shows that the veteran suffered a 
left eye injury prior to service due to an automobile 
accident.  After a complaint in service in January 1976 of 
decreased movement of eyes and dizziness, the veteran was 
diagnosed with slight myopia, left only.  Evidence submitted 
prior to the March 1998 Board decision includes the veteran's 
service medical records evidencing the January 1976 
treatment.  No other evidence relates to a disability 
manifested by vision problems.  

Evidence received by the RO subsequent to the March 1998 
Board decision includes a VA treatment record dated in 
February 1999, which indicates that the veteran was seen for 
ocular rosacea and that she had been non-compliant with 
treatment.  Rosacea is a diagnosed skin disease.  It is 
apparent that she developed an eye infection due to the skin 
disorder but there is no suggestion in these records or any 
other of the newly submitted evidence that such is linked in 
any way to service, or that she has a chronic eye disease or 
eye symptoms due to an undiagnosed disorder.  A subsequent VA 
examination in March 1999 failed to note an eye diagnosis or 
any eye complaints.  A subsequent outpatient clinic record 
dated in August 1999 shows that the veteran's ocular rosacea 
had responded to treatment and his visual acuity was 20/20 or 
normal, bilaterally.  While some of the evidence received 
since March 1998 is new, it is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim for service connection for vision problems.  
The newly received evidence is therefore not material.  38 
C.F.R. § 3.156.  As no new and material evidence has been 
presented, the veteran's application to reopen the claim must 
be denied.  38 U.S.C.A. § 5108.

C.  Depression

The veteran's claim for service connection for depression as 
due to an undiagnosed illness was denied by the March 1998 
Board decision on the basis that VA had diagnosed the veteran 
with depression in August 1994, which was due to a diagnosed 
condition and was not related to service.

The relevant evidence of record at the time of the Board's 
March 1998 decision consisted of service medical records; a 
report of a September 1992 VA examination; a report of a 
physical examination from Menninger Clinic dated in March 
1992 and clinical notes from November 1989 to December 1991;a 
report of a December 1993 VA examination; December 1993 VA 
progress notes; VA outpatient treatment reports from November 
1993 to September 1996; a report of a VA examination dated in 
January 1996; and lay statements from the spouse and a friend 
of the veteran, dated in August 1996.

Evidence received by the RO subsequent to the March 1998 
Board decision includes: outpatient treatment records from 
St. Francis hospital, dated from February to March 1998, 
which relates to evaluation and treatment for a breast 
cancer; VA outpatient treatment records dated from April 1991 
to August 1999; a report of a March 1999 VA examination; and 
a transcript of a personal hearing held in August 1999.  The 
newly received evidence, while not of record in 1998, is 
nevertheless not new and material since it is either not 
relevant or is cumulative in nature.  That is, the additional 
evidence either pertains to disorders that are not at issue 
or merely confirms what was already known in 1998, that the 
veteran has depression.  The additional evidence in question 
does not show that the depression began or was aggravated 
during service, nor does the additional evidence contain a 
competent opinion linking the depression to service or to an 
undiagnosed illness.

D.  TMJ

The veteran's claim for service connection for TMJ was by the 
Board in March 1998 based on evidence that the VA had 
diagnosed the veteran with TMJ in January 1993 and therefore 
the symptoms were not related to an undiagnosed illness.

The relevant evidence of record at the time of the Board's 
March 1998 decision consisted of service medical records; a 
report of a September 1992 VA examination; a report of a 
physical examination from the Menninger Clinic, dated in 
March 1992, and clinical notes dated from November 1989 to 
December 1991; a report of a December 1993 VA examination; a 
January 1993 VA outpatient treatment record; VA outpatient 
treatment reports dated from November 1993 to September 1996; 
a report of a VA examination dated in January 1996; and lay 
statements from the spouse and a friend of the veteran, dated 
in August 1996.

Evidence received by the RO subsequent to the March 1998 
Board decision includes: outpatient treatment records from 
St. Francis hospital dated from February to March 1998, 
relating to evaluation and treatment for a breast condition; 
VA outpatient treatment records dated from April 1991 to July 
1999; a report of a March 1999 VA examination; and a 
transcript of a personal hearing held in August 1999.  The 
newly received evidence, while not of record in 1998, is 
nevertheless not new and material since it is either not 
relevant or cumulative in nature.  That is, the additional 
evidence either pertains to disorders that are not at issue 
or merely confirms what was already known in 1998, that the 
veteran was diagnosed with TMJ in January 1993.  The 
additional evidence in question does not show that the TMJ 
began during service, nor does the additional evidence 
contain a competent opinion linking the TMJ to service or to 
an undiagnosed illness.

E.  Fibromyalgia and gastrointestinal disability

The veteran's claims for service connection for fibromyalgia 
and a gastrointestinal disability were also denied by the 
March 1998 Board decision.  The decision was based on 
evidence, under the initial claim of undiagnosed illness, 
that the veteran had been diagnosed with fibromyalgia and 
peptic ulcer duodenitis and therefore the symptoms were not 
related to undiagnosed illnesses.

The relevant evidence of record at the time of the Board's 
March 1998 decision consisted of service medical records; a 
medical report from R.M., M.D. of the Radiology and Nuclear 
Medicine Service, dated in April 1988, which diagnosed peptic 
duodenitis with no definite ulceration; a report of a 
September 1992 VA examination, diagnosing fibromyalgia; a 
medical statement from K.M.S., M.D. dated in October 1992; 
private clinical records from Dr. E., dated from May 1989 to 
February 1992; a report of a physical examination from the 
Menninger Clinic, dated in March 1992, and clinical notes 
dated from November 1989 to December 1991; a report of a 
December 1993 VA examination; January 1993 VA outpatient 
treatment records; VA outpatient treatment reports dated from 
November 1993 to September 1996; a report of a VA examination 
dated in January 1996; and lay statements from the spouse and 
a friend of the veteran, dated in August 1996.
Evidence received by the RO subsequent to the March 1998 
Board decision includes: outpatient treatment records from 
the St. Francis hospital, dated from February to March 1998, 
relating to evaluation and treatment for  breast cancer; VA 
outpatient treatment records dated from April 1991 to July 
1999; a report of a March 1999 VA examination; and a 
transcript of a personal hearing held in August 1999.  

The additional evidence added to the record since March 1998 
is new in the sense that it was not of record in March 1998, 
but it is not new in the legal sense because it essentially 
duplicates medical evidence before the Board in March 1998, 
which showed that the veteran has peptic duodenitis and is 
being treated for fibromyalgia, with no medical nexus to 
service.  What is lacking to reopen the veteran's claims is 
evidence which tends to show that these disabilities are 
undiagnosed illnesses or are etiologically related to an 
injury or event in service or are otherwise related to 
service.  As to the representative's claim that fibromyalgia 
is not a diagnosed condition, the Board does not agree.  See 
38 C.F.R. § 4.71a, Code 5025, which rates fibomyalgia as a 
disability for VA compensation purposes.  Moreover, the 
additional evidence is devoid of objective indicators of 
chronic disability during the relevant period of service or 
to a degree of 10 percent or more thereafter.

F.  Night sweats and sinus disability to include as due to an 
undiagnosed illness

The veteran's claim for night sweats was previously denied by 
the Board in March 1998 on the basis of an absence of medical 
evidence of a current diagnosed or undiagnosed disability.  
The relevant evidence of record at the time of the Board's 
March 1998 decision consisted of a December 1992 outpatient 
treatment record, indicating complaints of night sweats; and 
a VA outpatient treatment record dated in November 1994.  The 
November 1994 outpatient treatment records indicate that the 
veteran reported no recent fever or night sweats.  There was 
no other medical evidence concerning night sweats.  

The veteran's claim for a sinus disability was also denied by 
the Board in March 1998 on the basis of no medical evidence 
of a current diagnosed or undiagnosed disability.  The 
relevant evidence of record at the time of that decision 
consisted of service medical records and a report of a 
November 1995 VA paranasal sinus x-ray showing no evidence of 
sinusitis.

Evidence received by the RO subsequent to the March 1998 
Board decision does not relate to the night sweats or sinus 
disability claims at all.  In view of the reasons for the 
prior denials, the newly submitted items of evidence add 
nothing new to the record.  The evidence received since March 
1998 is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered to decide fairly the merits of the veteran's 
claims.  The newly received evidence is therefore not new and 
material.  38 C.F.R. § 3.156.  As no new and material 
evidence has been presented, the veteran's claims have not 
been reopened.  38 U.S.C.A. § 5108.

G.  Conclusion

In summary, the record remains devoid of any medical evidence 
which shows that the veteran's current claimed disabilities 
manifested during service, causally linked to service, or are 
due to undiagnosed illnesses.  As there has been no diagnosis 
of some of the claimed disabilities, 38 C.F.R. § 3.317 
potentially is applicable.  However, even in claims for 
compensation under the Persian Gulf War provisions, there 
must be evidence of manifestations of one or more signs or 
symptoms of undiagnosed illness, and evidence of objective 
indicators of chronic disability during the relevant period 
of service or to a degree of 10 percent or more not later 
than December 31, 2001.  Id.  The veteran has submitted no 
such evidence, and thus her applications to reopen her claims 
for compensation under the Persian Gulf War provisions must 
be denied.  While the Board acknowledges the veteran's 
statements and those lay statements which express their 
beliefs that her current disabilities began during or are due 
to some incident of service, to the extent that they are 
attempting to present argument regarding etiology or medical 
causation of disease or illnesses, they are not competent 
since it has not been shown that they have the necessary 
medical skills and training to offer opinions on such medical 
questions.  Brewer v. West, 11 Vet. App. 228 (1998); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 495 (1992).

II.  Increased evaluation for headaches

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The Board finds that, in view of 
the March 1999 VA examination summarized below, which was 
thorough in nature and adequate for rating purposes, there is 
no further duty to provide an examination.  The Board does 
not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  The Board also 
finds that requirements regarding notice which must be 
provided to the veteran pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) have been satisfied by the letters and statements of 
the case which were provided to the veteran by the RO. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran contends that her headaches are more disabling 
than represented by the current 10 percent evaluation.  

At a VA examination dated March 1999 the examiner indicated 
that he had known the veteran and saw her in the past for 
chronic headaches and last saw her in 1995.  The veteran 
reported recurrent, chronic headaches with occasional sleep 
disturbance.  She indicated that she had no warning of the 
headaches and that they were generally stable.  She reported 
that the headaches occurred four to six times a week and 
light she was sensitive to light during these episodes.  She 
indicated that she took Tylenol for her headaches and it 
helped somewhat, but she did not take Tylenol daily.  She 
reported obtaining relief with caffeine.  She described the 
headaches as hammer-like, sometimes diffuse in nature or 
located behind the left eye with radiation up her neck and to 
the occipital region.  The veteran indicated that her 
headaches were accompanied by nausea but not vomiting.  The 
veteran complained of a slight headache during the 
examination.  The examination showed that her pupils were 
equal and reactive to light and her discs were flat 
bilaterally.  She complained of discomfort from the 
ophthalmoscope light when examined.  She got on and off the 
examination table well and her extraocular movements were 
intact.  The veteran had no facial weakness and had no 
dysarthria.  The diagnoses were chronic headaches and 
migraine headaches.  The examiner noted that the veteran's 
migraine headaches were rarely incapacitating and were not 
associated with vomiting, and that she used over the counter 
medications for her migraines.  

At her August 1999 RO hearing the veteran testified that her 
headaches occurred four to six times a week and occasionally 
awoke with headaches.  The veteran indicated that she took 
Tylenol for her headaches and when they were severe she would 
take Darvocet and Percocet.  She testified that these 
medications were prescribed to her by the VA.  The veteran 
indicated that her headaches lasted approximately five hours 
and that she would have to lie down in a dark, quiet area.  
On a scale of 1 to 10 the veteran indicated that her 
headaches were a 6 or 9, with the 9 scale headaches occurring 
approximately 3 or 4 times a week.  She testified that she 
stopped treatment for the headaches a year prior due to her 
treatment for cancer.

A 10 percent evaluation was assigned under 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  Diagnostic Code 8100 provides 
that a 10 percent rating is warranted for migraine with 
characteristic prostrating attacks averaging one in two 
months over the last several months, a 30 percent rating is 
warranted with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
Very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent disability evaluation.
38 C.F.R. § 4.124a.

Although the veteran testified in her hearing that she 
frequently suffered from incapacitating headaches and was 
prescribed medication for those headaches, the VA examiner 
who evaluated the disability in question in March 1999 
indicated that her headaches were rarely incapacitating and 
that she took over the counter medication for relief.  There 
is no medical evidence to show incapacitating headaches two 
times a week requiring Darvocet and Percocet for relief.  
Based on the evidence presented, the Board finds that the 
veteran's migraine headaches do not warrant an evaluation in 
excess of the presently assigned 10 percent.  In this regard, 
it is noted that there is no clinical evidence to show 
migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months to warrant a 30 percent evaluation under Diagnostic 
Code 8100. 

The Board has considered all other potentially applicable 
diagnostic codes.  As a point of reference, purely subjective 
complaints of headache are rated as no more than 10 percent 
elsewhere in the rating schedule, even when recognized as 
symptomatic of brain trauma (Diagnostic Code 8045) or 
cerebral arteriosclerosis (Diagnostic Code 8046).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and 
claim for an evaluation in excess of 10 percent for migraine 
headaches must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

As no new and material evidence has been submitted to reopen 
claims for service connection for a left shoulder disability, 
residuals of a neck injury, a kidney/bladder disability; and 
vision problems, depression, TMJ, fibromyalgia, a 
gastrointestinal disability, a sinus disability, and night 
sweats, to include as due to an undiagnosed illness, the 
appeals are denied.

Entitlement to an evaluation in excess of 10 percent for 
headaches is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

